Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101 
    Applicant’s argument with respect to the instant amendment has been fully considered but requires further clarification of whether “to adjust based on the calculated compensation value” represents an intended use of the compensation value.  It is recommended to recite the equivalent of wherein an axis stroke of a machine tool is adjusted using the calculated compensation value.” 

35 USC 103
    Applicant’s arguments are persuasive with respect to the instant amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites “generate a target axis index of an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable, and find a compensation model index of a compensation model matching the generated target axis index to select a corresponding compensation model” and "calculate a compensation value from operating state data having correlation with thermal displacement and from the selected compensation model." 
The limitation “generate a target axis index of an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable, and find a compensation model index of a compensation model matching the generated target axis index to select a corresponding compensation model” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. This limitation encompasses a user judging and choosing which index of an axis combination to set as the target, finding the index of a compensation model matching the target, and selecting the corresponding compensation model in the mind based on the target that the user chooses. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation “calculate a compensation value from operating state data having correlation with thermal displacement and from the selected compensation model” as drafted, is a process that, under the broadest reasonable interpretation, cover performance of the limitation as a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the depending claims recites the additional elements – “to adjust an axis stroke of a machine tool based on the calculated ”; and “A numerical controller that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool (claim 8)”; and “an operating state data storage device that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor (claim 9)”.
 The limitation “to adjust an axis stroke of a machine tool based on the calculated compensation value” ” is merely an intended use for the claimed invention and would nonetheless represent merely “applying” the abstract idea.  In particular, the language “calculate a compensation value….to adjust an axis stroke of a machine tool based on the calculated compensation value” may represent that the calculation servers to adjust (e.g. purpose of the value) opposed to an actual adjustment of the machine tool axis.  
It is recommended to state the equivalent of wherein the axis stroke of a machine tool is adjusted based on the calculated compensation value.
The limitation “A numerical controller that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool” is an insignificant extra-solution activity of receiving and transmitting data. The limitation “an operating state data storage device that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor” is an insignificant extra-solution activity of storing data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “to adjust an axis stroke of a machine tool” is merely applying it (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The additional element “A numerical controller that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool” represents insignificant extra solution activity in the form of transmission of data, as a mere routine activity of receiving and transmitting data over a network. This is a concept that has neem recognized by the courts to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II). Accordingly, the limitation cannot provide an inventive concept. The additional element “an operating state data storage device that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor” represents insignificant extra solution activity in the form of data storing, as a mere routine activity of storing and retrieving information in memory. This is a concept that has been recognized by the courts to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II). Accordingly, the limitations cannot provide an inventive concept. The claim is not patent eligible. 

Claim 3 recites “the target axis number is a number calculated from a path number and an axis number and usable for recognizing a corresponding axis” and further expands on the abstract idea of claim 1. Calculating a target axis number is a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim is not patent eligible.

Claim 4 recites “the compensation axis number is a number calculated from a path number and an axis number and usable for recognizing a corresponding axis” and further expands on the abstract idea of claim 1. Calculating a compensation axis number is a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim is not patent eligible.
Claims 2 and 5-10 are rejected under the same rationale and claim dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117